Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0664
                     Lower Tribunal No. 20-16106 CC
                           ________________


                      Ambush Industries, LLC,
                                  Appellant,

                                     vs.

                          Patti Originals, Inc.,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Alan Fine,
Judge.

     Cooke Carbonell LLP, and Jorge L. Carbonell and Robert F. Cooke
and Arianna M. Mendez, for appellant.

     Rodolfo Nuñez, P.A., and Rodolfo Nuñez, for appellee.

Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed. Fla. Stat. § 83.232(5) (“Failure of the tenant to pay the rent

into the court registry pursuant to court order shall be deemed an absolute
waiver of the tenant’s defenses. In such case, the landlord is entitled to an

immediate default for possession without further notice or hearing

thereon.”).




                                     2